DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Claim Amendment and Remarks, filed 04/25/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) over “Vital Sign and Sleep Monitoring Using Millimeter Wave”, Yang et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “DoppleSleep: A Contactless Unobtrusive Sleep Sensing System Using Short-Range Doppler Radar”, Rahman et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 18-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “DoppleSleep: A Contactless Unobtrusive Sleep Sensing System Using Short-Range Doppler Radar”, Rahman et al. (referred hereafter Rahman et al.).

Referring to claim 1, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), the system comprising:
a housing (Figure 2) that includes both of: 
	(i) a transmitter (e.g., TX – Figure 2) that transmits a wireless signal towards the  individual (pages 41-42, Fundamentals of Doppler Radar section; Figures 2 & 14); and 
	(ii) a receiver (e.g., RX – Figure 2) that receives a reflected signal comprising at least a portion of the wireless signal that is reflected back from the individual (pages 41-42, Fundamentals of Doppler Radar section; Figures 2 & 14); 
(b) at least one processor (Figures 2 & 14); and 
(c) at least one non-transitory computer readable medium (Figure 14) that includes  software comprising the artificial intelligence algorithm (e.g., machine learning – page 40, 2nd col., lines 3-5), wherein the software is configured to cause the processor to:
determine, using the artificial intelligence algorithm, a parameter associated with a sleep of the individual based on the reflected signal (pages 41-42, Fundamentals of Doppler Radar section; Figures 2 & 14; pages 42-43, Sensing Physical Movement section; Figure 3), and
determine, using the artificial intelligence algorithm, activities or incentives to change a behavior of the individual towards better sleep (e.g., “Summarizing a sleep session using a validated set of objective sleep quality measures can intuitively inform users of their sleep quality and aid in taking corrective measures such as improving sleep hygiene if needed. It also facilitates establishment of long-term trends in sleep quality.” – pages 47-48, Objective Sleep Quality Measurement section; Figure 13).

		As to claim 2, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the software causes the at least one processor to determine the parameter associated with the sleep of the individual by using the artificial intelligence algorithm to identify one or more patterns within the reflected signal (e.g., REM vs. Non-REM Classification – page 40, 1st col., last two lines to 2nd col., line 5; page 47, Sleep Stage (REM vs. Non-REM Classifier section; Table 5).

		Referring to claim 3, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the software causes the processor to determine the parameter associated with the sleep of the individual by using the artificial  intelligence algorithm to correlate the one or more patterns to one or more baseline values (e.g., reference breathing waveform – Figure 4(a)/reference heart beat waveform – Figure 5(a)) for the individual (page 43, Sensing Breathing and Heart Rate: 1st – 2nd para.).

		As to claim 4, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the one or more baseline values are each    previously determined sleep parameters for the individual (pages 43-44, Sensing Breathing and Heart Rate section; Figures 6 & 8).

		Referring to claim 5, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the sleep parameter is determined based on a  change in the reflected signal (pages 41-42, Fundamentals of Doppler Radar section; Figures 2 & 14; pages 42-43, Sensing Physical Movement section; Figure 3).

		As to claim 6, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the change in the reflected signal is caused by a  vibration of at least a portion of a body of the individual (e.g., physical movements/breathing/heart rate) and thereby the reflected signal indicates that the vibration has occurred (pages 43-44, Sensing Breathing and Heart Rate section; Figures 4(a) & 5(a)).
		Referring to claim 7, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the at least one sleep parameter comprises a vital  sign (e.g., breathing and heart rates) that is determined based at least in part on the vibration (pages 43-44, Sensing Breathing and Heart Rate section; Figures 4(a) & 5(a)).

		As to claim 8, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the sleep parameter comprises a movement of  the individual (e.g., “During sleep, out body manifests voluntary body movements such as tossing and turning, changing posture and involuntary limb movements such as myoclonic twitches [2]. The frequency and extent of the physical movements and vital signal variations during sleep can be used as indicators of sleep quality.” – pages 42-43, Sensing Physical Movements section; Figure 3).

		Referring to claim 9, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the movement comprises tossing and turning of  the individual (e.g., “During sleep, out body manifests voluntary body movements such as tossing and turning, changing posture and involuntary limb movements such as myoclonic twitches [2]. The frequency and extent of the physical movements and vital signal variations during sleep can be used as indicators of sleep quality.” – pages 42-43, Sensing Physical Movements section; Figure 3).

		As to claim 10, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the artificial intelligence algorithm at least in part filters the reflected signal based on previously received reflected signals for the individual (e.g., “We then applied a low pass filter with cut off frequency at 3Hz, on the baseband signal, to remove high frequency periodic noise caused by environmental factors. As a result the frame-level RMS energy of the filtered baseband signal mostly corresponds to the presence or absence of body movements (figure 3).” - pages 42-43, Sensing Physical Movements section; Figure 3; pages 43-44, Sensing Breathing and Heart Rate section; Figures 4(a) & 5(a)).

		Referring to claim 11, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the artificial intelligence algorithm at least in   part identifies the reflected signal as having been reflected back from the individual and not another individual or an object (page 44, Distance Test section; Figure 7).

		As to claim 12, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the sleep of the individual is assessed with  respect to an effect of an environmental condition (e.g., “The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).

		Referring to claim 13, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), further comprising a sensor configured to sense the environmental condition, and wherein the sensor is a thermometer, a photo diode, a UV sensor, a carbon monoxide sensor, a smoke detector, or a pollen  sensor (e.g., “Kay et al. [26] proposed Lullaby, a capture and access system that tracks various factors in the environment that affects sleep quality using a suite of temperature, light, sound, motion and an off-the shelf sleep sensor to help identify potential sleep disruptors. More recently, researchers have leveraged existing sensors in a smartphone to do the same. Hao et al. proposed iSleep [24], which leverages a smartphone’s built-in microphone to unobtrusively measure sound caused by body movement, cough, and snoring. Gu et al. [22] proposed Sleep Hunter, a system that uses the smartphone’s microphone, accelerometer, light sensor, etc. to capture both environmental disturbances (light, noise etc.) and human physiological reactions (like movements, cough, snore etc.) to model different stages of sleep (e.g., REM, deep, and light sleep)” – page 41, 1st col., 2nd col./“The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).

		As to claim 14, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the sensor is not disposed in the housing (e.g., “DoppleSleep is comprised of an embedded system unit and a smartphone application unit. The embedded system unit locally samples and amplifies the raw radar baseband signal and transmits the signal to the smartphone via Bluetooth for further processing. The smartphone application unit is then used for heart rate, breathing rate, movement estimation, and sleep modeling.” – page 40, 1st col., 1st para.; Figure 14).

		Referring to claim 15, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the artificial intelligence algorithm prescribes an activity that reduces the effect of the environmental condition on the sleep of the  individual (e.g., “Summarizing a sleep session using a validated set of objective sleep quality measures can intuitively inform users of their sleep quality and aid in taking corrective measures such as improving sleep hygiene if needed. It also facilitates establishment of long-term trends in sleep quality.” – pages 47-48, Objective Sleep Quality Measurement section; Figure 13).

		As to claim 16, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the software is further configured to cause the processor to determine a device setting of a device that reduces the effect of the          environmental factor on the sleep of the individual and transmit a command to the device to adjust in accordance with the device setting that is determined (e.g., “Kay et al. [26] proposed Lullaby, a capture and access system that tracks various factors in the environment that affects sleep quality using a suite of temperature, light, sound, motion and an off-the shelf sleep sensor to help identify potential sleep disruptors. More recently, researchers have leveraged existing sensors in a smartphone to do the same. Hao et al. proposed iSleep [24], which leverages a smartphone’s built-in microphone to unobtrusively measure sound caused by body movement, cough, and snoring. Gu et al. [22] proposed Sleep Hunter, a system that uses the smartphone’s microphone, accelerometer, light sensor, etc. to capture both environmental disturbances (light, noise etc.) and human physiological reactions (like movements, cough, snore etc.) to model different stages of sleep (e.g., REM, deep, and light sleep)” – page 41, 1st col., 2nd col./“The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).

		Referring to claim 18, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), further comprising a microphone that receives an audio signal from the individual or from an environment in which the individual is sleeping (e.g., “Kay et al. [26] proposed Lullaby, a capture and access system that tracks various factors in the environment that affects sleep quality using a suite of temperature, light, sound, motion and an off-the shelf sleep sensor to help identify potential sleep disruptors. More recently, researchers have leveraged existing sensors in a smartphone to do the same. Hao et al. proposed iSleep [24], which leverages a smartphone’s built-in microphone to unobtrusively measure sound caused by body movement, cough, and snoring. Gu et al. [22] proposed Sleep Hunter, a system that uses the smartphone’s microphone, accelerometer, light sensor, etc. to capture both environmental disturbances (light, noise etc.) and human physiological reactions (like movements, cough, snore etc.) to model different stages of sleep (e.g., REM, deep, and light sleep)” – page 41, 1st col., 2nd col./“The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).

		As to claim 19, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the software further causes the processor to  associate the audio signal with a factor that affects the sleep of the individual (e.g., “Kay et al. [26] proposed Lullaby, a capture and access system that tracks various factors in the environment that affects sleep quality using a suite of temperature, light, sound, motion and an off-the shelf sleep sensor to help identify potential sleep disruptors. More recently, researchers have leveraged existing sensors in a smartphone to do the same. Hao et al. proposed iSleep [24], which leverages a smartphone’s built-in microphone to unobtrusively measure sound caused by body movement, cough, and snoring. Gu et al. [22] proposed Sleep Hunter, a system that uses the smartphone’s microphone, accelerometer, light sensor, etc. to capture both environmental disturbances (light, noise etc.) and human physiological reactions (like movements, cough, snore etc.) to model different stages of sleep (e.g., REM, deep, and light sleep)” – page 41, 1st col., 2nd col./“The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).

		Referring to claim 20, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the factor is duration of TV watching by the     individual (e.g., “Kay et al. [26] proposed Lullaby, a capture and access system that tracks various factors in the environment that affects sleep quality using a suite of temperature, light, sound, motion and an off-the shelf sleep sensor to help identify potential sleep disruptors. More recently, researchers have leveraged existing sensors in a smartphone to do the same. Hao et al. proposed iSleep [24], which leverages a smartphone’s built-in microphone to unobtrusively measure sound caused by body movement, cough, and snoring. Gu et al. [22] proposed Sleep Hunter, a system that uses the smartphone’s microphone, accelerometer, light sensor, etc. to capture both environmental disturbances (light, noise etc.) and human physiological reactions (like movements, cough, snore etc.) to model different stages of sleep (e.g., REM, deep, and light sleep)” – page 41, 1st col., 2nd col./“The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).
		
As to claim 21, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), the system comprising:
a housing (Figure 2) that includes both of: 
	(i) a transmitter (e.g., TX – Figure 2) that transmits a wireless signal towards the        individual (pages 41-42, Fundamentals of Doppler Radar section; Figures 2 & 14); and 
	(ii) a receiver (e.g., RX – Figure 2) that receives a reflected signal comprising at least a portion of the wireless signal that is reflected back from the individual (pages 41-42, Fundamentals of Doppler Radar section; Figures 2 & 14); 
(b) at least one processor (Figures 2 & 14); and 
(c) at least one non-transitory computer readable medium (Figure 14) that includes  software comprising the artificial intelligence algorithm (e.g., machine learning – page 40, 2nd col., lines 3-5), wherein the software is configured to cause the processor to: 
(i) determine, using the artificial intelligence algorithm, a parameter associated with a sleep of the individual based on the reflected signal (pages 41-42, Fundamentals of Doppler Radar section; Figures 2 & 14; pages 42-43, Sensing Physical Movement section; Figure 3), and 
(ii) determine activities or incentives to change a behavior of the individual towards better sleep (e.g., “Summarizing a sleep session using a validated set of objective sleep quality measures can intuitively inform users of their sleep quality and aid in taking corrective measures such as improving sleep hygiene if needed. It also facilitates establishment of long-term trends in sleep quality.” – pages 47-48, Objective Sleep Quality Measurement section; Figure 13).

	Referring to claim 22, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the sleep parameter comprises a vital sign (pages 43-44, Sensing Breathing and Heart Rate section; Figures 4(a) & 5(a)).

	As to claim 23, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the sleep parameter comprises a movement of the individual (e.g., “During sleep, out body manifests voluntary body movements such as tossing and turning, changing posture and involuntary limb movements such as myoclonic twitches [2]. The frequency and extent of the physical movements and vital signal variations during sleep can be used as indicators of sleep quality.” – pages 42-43, Sensing Physical Movements section; Figure 3).

	Referring to claim 24, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the sleep of the individual is assessed with respect to an effect of an environmental condition (e.g., “The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).

		        As to claim 25, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), further comprising a sensor configured to sense the environmental condition, and wherein the sensor is a thermometer, a photo diode, a UV sensor, a carbon monoxide sensor, a smoke detector, or a pollen  sensor (e.g., “Kay et al. [26] proposed Lullaby, a capture and access system that tracks various factors in the environment that affects sleep quality using a suite of temperature, light, sound, motion and an off-the shelf sleep sensor to help identify potential sleep disruptors. More recently, researchers have leveraged existing sensors in a smartphone to do the same. Hao et al. proposed iSleep [24], which leverages a smartphone’s built-in microphone to unobtrusively measure sound caused by body movement, cough, and snoring. Gu et al. [22] proposed Sleep Hunter, a system that uses the smartphone’s microphone, accelerometer, light sensor, etc. to capture both environmental disturbances (light, noise etc.) and human physiological reactions (like movements, cough, snore etc.) to model different stages of sleep (e.g., REM, deep, and light sleep)” – page 41, 1st col., 2nd col./“The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).

		Referring to claim 26, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the artificial intelligence algorithm prescribes an activity that reduces the effect of the environmental condition on the sleep of the  individual (e.g., “Summarizing a sleep session using a validated set of objective sleep quality measures can intuitively inform users of their sleep quality and aid in taking corrective measures such as improving sleep hygiene if needed. It also facilitates establishment of long-term trends in sleep quality.” – pages 47-48, Objective Sleep Quality Measurement section; Figure 13).

		As to claim 27, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), wherein the software is further configured to cause the processor to determine a device setting of a device that reduces the effect of the          environmental factor on the sleep of the individual and transmit a command to the device to adjust in accordance with the device setting that is determined (e.g., “Kay et al. [26] proposed Lullaby, a capture and access system that tracks various factors in the environment that affects sleep quality using a suite of temperature, light, sound, motion and an off-the shelf sleep sensor to help identify potential sleep disruptors. More recently, researchers have leveraged existing sensors in a smartphone to do the same. Hao et al. proposed iSleep [24], which leverages a smartphone’s built-in microphone to unobtrusively measure sound caused by body movement, cough, and snoring. Gu et al. [22] proposed Sleep Hunter, a system that uses the smartphone’s microphone, accelerometer, light sensor, etc. to capture both environmental disturbances (light, noise etc.) and human physiological reactions (like movements, cough, snore etc.) to model different stages of sleep (e.g., REM, deep, and light sleep)” – page 41, 1st col., 2nd col./“The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).

		Referring to claim 28, Rahman et al. disclose a system configured for contactless sleep monitoring of an individual (Figures 1 & 2) that           includes an artificial intelligence algorithm (e.g., machine learning/REM & Non-REM classification - Abstract), further comprising a microphone that receives an audio signal from the individual or from an environment in which the individual is sleeping (e.g., “Kay et al. [26] proposed Lullaby, a capture and access system that tracks various factors in the environment that affects sleep quality using a suite of temperature, light, sound, motion and an off-the shelf sleep sensor to help identify potential sleep disruptors. More recently, researchers have leveraged existing sensors in a smartphone to do the same. Hao et al. proposed iSleep [24], which leverages a smartphone’s built-in microphone to unobtrusively measure sound caused by body movement, cough, and snoring. Gu et al. [22] proposed Sleep Hunter, a system that uses the smartphone’s microphone, accelerometer, light sensor, etc. to capture both environmental disturbances (light, noise etc.) and human physiological reactions (like movements, cough, snore etc.) to model different stages of sleep (e.g., REM, deep, and light sleep)” – page 41, 1st col., 2nd col./“The challenge of using Doppler radar to track physical movements is that we must be able to isolate noise due to vibrations from appliances such as fan, air-conditioning unit or a speaker within the radar’s range from human body movements.” - pages 42-43, Sensing Physical Movements section; Figure 3).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-16 and 18-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Note: the previous double patent rejection is withdrawn based on Claim Amendment filed on 04/25/2022.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864